Citation Nr: 1243781	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  04-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of shell fragment wound of the right thigh, involving Muscle Group XIV, from November 1, 2011.

2.  Entitlement to an initial compensable evaluation for residuals of shell fragment wound of the right thigh, involving Muscle Group XIV, from January 29, 2002 to October 31, 2011. 

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of shell fragment wound of the right elbow, involving Muscle Group V. 

4.  Entitlement to an initial evaluation in excess of 10 percent for right thigh shrapnel wound scar. 

5.  Entitlement to an initial evaluation in excess of 10 percent for right elbow shrapnel wound scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to November 1967.  He is the recipient of the Combat Infantryman Badge, among other decorations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from, a June 2002 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a videoconference hearing in December 2004 before the undersigned Acting Veterans Law Judge.  The transcript is of record.  

By Board decision in March 2005, the noncompensable evaluations for service-connected shrapnel wound scars of the right elbow and right thigh were increased to 10 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2005 Order, the Court vacated the Board's March 2005 decision that denied evaluations in excess of 10 percent for shrapnel wound scars of the right elbow and right thigh and remanded the matter for further consideration and instructions consistent with a an August 2005 Joint Motion for Partial Remand.

By rating action dated in August 2006, service connection was granted for shell fragment wounds of the right thigh with residual muscle injury, evaluated as noncompensably disabling, and shell fragment wounds of the right elbow with residual muscle injury, each effective from January 29, 2002, evaluated as 10 percent disabling.

A May 2007 Board decision denied the claims for higher initial ratings.  The Veteran appealed to the Court.  In July 2008, the parties filed a joint motion for remand, requesting that the Board attempt to obtain certain outstanding service treatment records and consider the amended scar rating criteria.  In November 2008, the Court issued an order granting the motion and remanding these matters to the Board for further consideration.

The case was remanded by Board decisions in April 2010 and September 2011.  

In correspondence dated in September 2012 (Virtual VA), the Veteran requests an earlier effective date for the 30 percent disability rating for residuals of shell fragment wound of the right thigh, involving Muscle Group XIV.  This matter will be addressed when an increased rating for this earlier period is considered.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is unfortunate that this case must once again be remanded.  However, in order to provide the Veteran every consideration of due process, the Board is of the opinion that further development is warranted in its quest for additional records. 

Review of the record discloses that in the Board's April 2010 remand, it was requested that the RO/AMC contact the National Personnel Records Center and other appropriate records repositories and request the Veteran's service treatment records.  Following the Board's remand, an August 2010 Memorandum of a Formal Finding of Unavailability of Service Treatment Records was placed in the claims folder.

In September 2011, the Board stipulated that the Veteran's records be requested from all appropriate sources..."  It was emphasized that the Board was "particularly interested in the availability of any hospitalization records not stored with the Veteran's service treatment records."  In this regard, the Board referenced the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1) indicating that service treatment records did not include inpatient records of hospitalization in service which were filed separately from service treatment records.  

Following the Board's 2011 remand, a November 2011 Memorandum was placed in the record stating that the AMC had exhausted all avenues of retrieving the Veteran's records from February through March 1967.

The Board observes, however, that in each instance, the RO documented that the appellant's records could not be obtained through the NRPC or PIES [personnel information exchange system] request or directly from the Veteran.  It thus appears that the agency of original jurisdiction has only contacted the National Personnel Records Center and the Veteran in this regard.

The Board would point out, however, that in cases where a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court of Appeals for Veterans Claims (Court) held in Dixon v. Derwinski, (3 Vet.App. 261 (1992)) that VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities if they are still operational.  The Board finds that there is no documentation in the record indicating that the search for the Veteran's records was substantially exhaustive.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.

The Veteran asserts that he received treatment for shell fragment wounds at Dong Tam, Vietnam.  Pursuant to the Board's most recent remand, internet research was conducted showing that the Third Surgical Hospital began operating in Vietnam in 1965, to include at Dong Tam Base in May 1967.  It was reported that the Third Surgical Hospital and attached units operated a 75-bed hospital at Binh Thus in support of United States Army personnel, and other US and Free World military assistance forces personnel, civilian war casualties and Civilian Irregular Defense Group (CIDC) personnel as directed by higher authority.  The history noted that the Hospital ceased operations, turned in all serviceable equipment and was deactivated at some point in May 1972.  

As well, available service treatment records reflect that the appellant received medical treatment at Fort Polk, Louisiana, Fort Riley, Kansas, and Darnell Army Hospital at Fort Hood, Texas.  He was separated from service at Fort Lewis, Washington.  His DD-214 indicates that he was transferred to the Army Reserves after discharge from active duty.  

In this case, the Board finds that it does not appear that the AMC/RO has made a comprehensive attempt to locate the appellant's records through alternative sources to include other appropriate Federal records repositories, as requested in the Board's previous remands, as well as from any named facility in the service treatment records.  It is incumbent upon VA to afford the Veteran's claim this consideration due to unavailability of pertinent service records.  In this regard, the RO should attempt to reconstruct the service treatment records through other means.  This includes attempts to obtain any information from all available Federal sources and records repositories, including the Department of the Army, as well as from clinical facilities where the appellant was stationed.  Additionally, it is not been shown that the Veteran's service personnel records have been requested.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If the search is negative, another memorandum to this effect should be placed in the claims folder documenting the agencies and facilities contacted in this regard. 

As such, the RO/AMC should request records for the Veteran, to include those that may be retired or on microfilm, directly from the Army department, and from any clinical records departments where the Veteran was stationed in the continental United States, including [but not limited to] Fort Polk, Louisiana; Fort Riley, Kansas; Fort Lewis, Washington; and the Darnell Army Hospital at Fort Hood, Texas.  Any other Federal records repository deemed relevant to the search for the Veteran's records should also be contacted for pertinent information.  All of the requests for information should be documented in the claims folder.  

Additionally, the Veteran appears to receive continuing VA outpatient treatment.  The most recent VA progress notes date through mid May 2011.  The Board is thus put on notice as to the possible existence of VA clinical evidence that may have some bearing on the claims under consideration.  As such, it should be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from June 2011 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions: 

1.  Contact the appropriate records offices at the Department of the Army, Fort Polk, Louisiana; Fort Riley, Kansas; Fort Lewis, Washington; and Darnell Army Hospital at Fort Hood, Texas, and any other relevant Federal records repository, and request the Veteran's clinical records, to include those that may be retired or on microfilm.  A copy of the letters to the named facilities and any others must be made a part of the record.

2.  Request the Veteran's service personnel records.  The reason and authority for his discharge, as listed on his DD 214 should be determined by contacting the Army if needed.

3.  Request VA records dating from June 2011 through the present and associate with the claims folder.

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


